Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 17/224,726, the amendment filed on 9/27/2022 is herein acknowledged. Claims 1, 11 and 16 have been amended. Claims 1-20 are pending.
CLAIM CONSTRUCTION
The present application contains contingent limitations. Applicant is reminded that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 211.04(II).
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”  Board Decision pages 5-6, emphasis in original.  

It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight.
	The outset that claim 1, written as a hybrid claim, recites both a system (apparatus) in the preamble and method steps within the body of the claim that conditionally occur "when executed" by the processor.
For example, the limitations “… a memory that stores executable instructions which, in response to being executed by the processor of the system, facilitate…”
The outset that claim 16, written as a hybrid claim, recites both a non-transitory machine-readable medium in the preamble and method steps within the body of the claim that conditionally occur "when executed" by the processor.
For example, the limitations “… executable instructions that, in response to being executed by a processor of a streaming data storage system, facilitate…”.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 11-13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paduroiu (US 2018/0332087) in view of Nakra et al. (US 2017/0060754) and Natanzon et al. (US 10,031,703).
As per claim 1. A system, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor of the system, facilitate performance of operations, the operations comprising: operating in a tiered mode with respect to a segment of a data stream, comprising appending a first event to the segment, resulting in the event being stored in first tier data storage associated with the segment, [Paduroiu teaches a tiered storage system comprising Tier 1 storage and Tier 2 storage (par. 0083) “In some implementations, Tier 1 storage may persist the most recently written Stream data. In some implementations, as data in Tier 1 Storage ages, it may be moved into Tier 2 Storage.” (par. 0084) “to deliver an efficient implementation of Streams, the current disclosure may include a tiered storage model. In many implementations, events may be persisted in low latency/high IOPS storage (Tier 1 Storage) and higher throughput storage (Tier 2 Storage). In most implementations, Writers and Readers may be oblivious to the tiered storage model from an API perspective.” (par. 0142)(see pars. 0146-0147)] where Paduroiu does not expressly refer to the mode that stores data to Tier 1 as a tiered mode
wherein the first tier data storage comprises a first storage device selected from a first group of storage devices comprising a solid-state drive device and a non-volatile memory express storage; [Paduroiu teaches “Tier 1 Storage may be used to make writing to Streams fast and durable… Tier 1 Storage may be implemented on faster SSDs or even non-volatile RAM” (par. 0146)]
wherein the second tier data storage comprises a second storage device selected from a second group of storage devices comprising a hard drive device [Paduroiu teaches “Tier 2 may be deployed on spinning disks” (par. 0147)]. 
Paduroiu does not expressly disclose evaluating an event size metric to determine whether the event size metric is above an upper threshold value; and in response to the evaluating the event size metric determining that the event size metric is above the upper threshold value, changing to operating in a direct mode with respect to the segment, comprising appending a second event to the segment, resulting the second event being stored in second tier data storage associated with the segment…. 
With respect to the limitations of a tiered mode, [Nakra teaches a cacheable mode where data is written to a near tier of storage in this mode (pars. 0051-0052)] an event size metric to determine whether the event size metric is above an upper threshold value; and in response to the evaluating the event size metric determining that the event size metric is above the upper threshold value, changing to operating in a direct mode with respect to the segment, comprising appending a second event to the segment in second tier data storage associated with the segment, [Nakra teaches “the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107” (par. 0034) “if the size of the store stream is greater than or equal to the cache threshold, a non-cacheable streaming write may be generated… a “non-cacheable streaming write” may include a streaming write intended to be stored to a far tier of the memory system” (par. 0048; par. 0050)]. The system/method of Nakra however, uses a storage tier system comprising L1, L2 and system memory as [“… the tiers of a memory system generally attempt to balance speed with size. Tiers that are topologically closer or nearer to the processor 112 are often faster but smaller than tiers that are further away (topologically from the processor 112… an L1 cache may be the closest, smallest, and faster tier of the memory system. The L2 cache 113 may be the midway in distance from the processor 112, smaller than the system memory but larger than the L1 cache, and faster that the system memory 116 but slower than the L1 cache. Finally, the system memory 116 may be tier furthest away from the processor 112, slowest, but largest of all the tiers... the above are merely a few illustrative examples to which the disclosed subject matter is not limited” (par. 0028)]; thus, even though Nakra teaches writing to a first storage tier or to a second tier of storage based on the size of the data, Nakra does not expressly disclose doing so in a system/method where the first tier data storage comprises a first storage device selected from a first group of storage devices comprising a solid-state drive device and a non-volatile memory express storage and the second tier data storage comprises a second storage device selected from a second group of storage devices comprising a hard drive device. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Paduroiu to include a tiered or cacheable mode and a direct or non-cacheable mode as taught by Nakra where upon the size of the write data/events being larger than a threshold, the even data is written in non-cacheable mode or direct mode which writes the data directedly to a second tier or a far tier as taught by Nakra since doing so would provide the benefits of [“the cache threshold 107 may be set to one of a number of predefined values based upon a set of rules, as described below. In such an embodiment, value of the cache threshold 107 may be dynamically varied such that cache pollution by the stream of data is managed.” (par. 0036) “the amount of cache pollution may be managed by limiting the amount of data to be stored in the local or nearer cache or memory. In such an embodiment, large data streams may not be allowed to dominate or monopolize a local cache,” (par. 0042)]. One of ordinary skill in the art would also have found it obvious to apply the teaching of Nakra where data may be written to a first, faster storage tier if it is less than a threshold or to larger, slower storage tier if it is larger than threshold, to the storage tiers taught by Paduroiu since doing so would provide the benefits of preventing large data streams from occupying the faster and smaller storage tier. Note that one of ordinary skill in the art would expect the tiering system of Paduroiu to benefit in also providing faster storage to smaller data portions or those smaller than a threshold size, without overburdening this faster first storage tier comprised of SSD storage, in comparison to the second storage tier comprised of spinning disks. Modifying a storage system such as that taught by Paduroiu would further be obvious to one of ordinary skill in the art in view of Natanzon teachings (see below), which teaches a storage system having a faster tier storage comprising solid state storage devices and a slower tier having disks and is concerned with where to store data that is less than a threshold or larger than a threshold in order to optimize performance.
Even though Paduroiu teaches a first storage tier may be implemented in SSD and a second storage tier may be implemented on spinning disks and Nakra teaches writing to a first storage tier or to a second storage tier based on the size of the data being written, the combination of Paduroiu and Nakra does not expressly disclose the writing to a first storage tier or to a second storage tier based on data size of the data being written where the first tier data storage comprises a first storage device selected from a first group of storage devices comprising a solid-state drive device and a non-volatile memory express storage and the second tier data storage comprises a second storage device selected from a second group of storage devices comprising a hard drive device; however, regarding these limitations, Natanzon teaches [“a group of solid state drives could be another fast Tier. A group of slow but large disks may be a slow Tier. It may be possible to have other Tiers with other properties or constructed from a mix of other disks to achieve a performance or price goal. Storing often referenced, or hot, data on the fast Tier and less often referenced, or cold, data on the slow tier may create a more favorable customer cost profile than storing all data on a single kind of disk.” (col. 2, lines 48-55) where “another tiering option is based on I/O pattern, as illustrated in FIG. 9. For example, XtremIO performs well for random I/Os; however, like all flash storage, performance for sequential I/O is reduced. Accordingly, for a plurality of I/Os, the virtualization device 555 may receive a plurality of I/Os (905) and study the properties of the I/Os (910). If the I/Os are random or the I/O size is below a first threshold (e.g., below a minimum) (912), the virtualization device 555 may direct the I/Os to the first tier (915). If the I/Os are sequential or the I/O size exceed a second threshold (e.g., above a maximum) (914), the virtualization device 555 may direct the I/Os to the second tier (920).” (col. 7, lines 53-65; fig. 9 and related text)].
Paduroiu, Nakra and Natanzon are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective data of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Paduroiu and Nakra to specifically operate in a tiering system such as that taught by Natanzon including a first faster storage tier comprising solid state drives and a second storage tier or slow tier comprising disks, which is also consistent with the storage system taught by Paduroiu. Natanzon specifically teaches writing to a firs faster tier or to a second slower tier based on the data size of the data being written, which is consistent with the teachings of Nakra since doing so would provide the benefits of optimizing fast storage of small data portions at high performance, and optimizing performance by storing larger data portions to a slower or second storage tier such as to not overburden the faster or first storage tier best fit the storage of data according to the properties of the data being written. 
Note that in determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. v. Teleflex Inc., the Supreme Court stated that: “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”. 
As evidenced by the teachings of Natanzon, which suggest the application of the techniques taught Nakra to a tiering system such as that taught by Paduroiu, one of ordinary skill in the art would expect the teachings of Nakra of storing data of small size to a first or medium storage tier (L1 or L2 cache) and data larger than a threshold to a second or slower storage tier (such as system memory), to benefit a storage tiering system which comprises SSD storage and hard disk drive storage in the same manner. Both Nakra and Natanzon are trying to solve the same problem of determining in which storage tier (i.e., faster or slower) to storage data according to data size. Even though the system/method of Nakra refers to tiers in L1, L2 and system memory, one of ordinary skill in the art would expect the taught techniques to also improve storage tiers comprising SSD storage and disks in the same way. Noe that storage tiers comprising L1, L2 and system memory are similar to storage tiers comprising SSD and disks in that a first storage tier is faster and smaller than a second storage tier which is slower and larger. 
Therefore, it would have been obvious to combine Paduroiu, Nakra and Natanzon for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The system of claim 1, wherein the event size metric is a first event size metric, and wherein the operations further comprise evaluating a second event size metric to determine whether the event size metric is below a lower threshold value, and in response to the evaluating the second event size metric determining that the event size metric is below the lower threshold value, reverting to the tiered mode with respect to operating the segment, comprising appending a third event to the segment in the first tier data storage [Nakra teaches “if the size of the store stream is less than the cache threshold, a cacheable streaming write may be generated. In various embodiments, the cacheable streaming write may be stored in a near tier of the memory system (e.g., the L2 cache, etc.). In such an embodiment, the stream may have been predicted as one that is likely to be accessed in the near future and therefore its storage in the near cache would not be considered pollution. Therefore, its caching in a nearer tier of the memory system may be advantageous… in one embodiment, the stream may be stored in the near memory tier (e.g., the L2 cache, etc.). It is understood that the above is merely one illustrative example to which the disclosed subject matter is not limited.” (pars. 0051-0052) “a first thresholds 307a may delineate between the far memory tier and the medium memory tier, and a second thresholds 307b may delineate between the medium memory tier and the near memory tier.” (par. 0057) where “if the size of the stream is less than the second cache threshold value 307b, the stream may be written to the nearest tier or L2 cache 114… if the size of the stream is greater than the first cache threshold value 307a, the stream may be written to the farthest tier or system memory 116.” (par. 0058). Natanzon teaches if I/Os are below a first threshold, the I/Os are directed to a first storage tier (fig. 9 and related text)].  
As per claim 4. The system of claim 2, wherein the upper threshold value and the lower threshold value are determined by a threshold value and a sensitivity value  [Nakra teaches “the cache threshold 107 may be configured to indicate or limit the size of the data stream that may be stored in a particular tier of the memory system (e.g., the L2 cache 114, etc.). In such an embodiment, the cache threshold 107 may be set to one of a number of predefined values based upon a set of rules, as described below. In such an embodiment, value of the cache threshold 107 may be dynamically varied such that cache pollution by the stream of data is managed.” (par. 0036) and also teaches having a lower or first threshold and an upper or second threshold (par. 0058) (fig. 4 and related text) “ the cache threshold may be set to one of at least two predefined values, depending upon the value of the stream counter and the set of rules governing the meaning of that value. In one embodiment (illustrated by Block 207), the cache threshold may be set to a high value. In another embodiment (illustrated by Block 208), the cache threshold may be set to a low value. As described below, the cache threshold may indicate how much of the data stream may be cached or stored in the near memory before it is to be stored in the far memory.” (par. 0041) “the stream counter (corresponding to the claimed sensitivity value) may include a width of 4-bits and the set of rules may dictate that when the stream counter saturates or is equal to a maximum value (e.g., 15) or exceeds a stream counter threshold value (corresponding to the claimed threshold value), the cache threshold may be set to a high value. Otherwise, in this embodiment, the cache threshold may be set to a low value. In one such embodiment, the high value may be equal to 256 kilobytes (KBs) and the low value may be equal to 1 KB.” (par. 0043). It would have been obvious to one having ordinary skill in the art to have both thresholds values of Nakra be dynamically modified as described by Nakra with respect to a single threshold value since doing so would allow for flexibility of design and further prevent cache pollution].  
As per claim 7. The system of claim 1, wherein the operating the segment in the direct mode comprises flushing events in the first tier storage to the second tier data storage [Paduroiu teaches “In some implementations, Tier 1 storage may persist the most recently written Stream data. In some implementations, as data in Tier 1 Storage ages, it may be moved into Tier 2 Storage.” (par. 0084) where migration of events occurs from Tier 1 to Tier 2 (par. 0147). Natanzon teaches managing movement of data from tier 1 to tier 2 (Fig. 5A and related text)].  

As per claim 11. A method, comprising: appending, by a system comprising a processor, a first event to a segment of a data stream … in which events are appended to second tier data storage that stores data via a hard drive device; [a tiered storage system comprising Tier 1 storage and Tier 2 storage (par. 0083) “In some implementations, Tier 1 storage may persist the most recently written Stream data. In some implementations, as data in Tier 1 Storage ages, it may be moved into Tier 2 Storage.” (par. 0084) “to deliver an efficient implementation of Streams, the current disclosure may include a tiered storage model. In many implementations, events may be persisted in low latency/high IOPS storage (Tier 1 Storage) and higher throughput storage (Tier 2 Storage). In most implementations, Writers and Readers may be oblivious to the tiered storage model from an API perspective.” (par. 0142)(see pars. 0146-0147). Paduroiu teaches “Tier 2 may be deployed on spinning disks” (par. 0147)] but Paduroiu does not expressly disclose the appending in a direct mode
… appending a second event to the segment in accord with a tiered mode resulting in events being appended to first tier data storage that stores data via a solid-state drive device or a non-volatile memory express storage device [“In some implementations, Tier 1 storage may persist the most recently written Stream data. In some implementations, as data in Tier 1 Storage ages, it may be moved into Tier 2 Storage.” (par. 0084). Paduroiu teaches “Tier 1 Storage may be used to make writing to Streams fast and durable… Tier 1 Storage may be implemented on faster SSDs or even non-volatile RAM” (par. 0146)] but Paduroiu does not expressly refer to the appending in a tiered mode.
	Paduroiu does not expressly disclose evaluating, by the system, an event size metric to determine whether the event size metric is below a lower threshold value; and
in response to determining, by the system based on the evaluating the event size metric, that the event size metric is below the lower threshold value.
 	With respect to a direct mode … [Nakra teaches “the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107” (par. 0034) “if the size of the store stream is greater than or equal to the cache threshold, a non-cacheable (corresponding to the claimed direct mode) streaming write may be generated… a “non-cacheable streaming write” may include a streaming write intended to be stored to a far tier of the memory system” (par. 0048; par. 0050)] and evaluating, by the system, an event size metric to determine whether the event size metric is below a lower threshold value; and
in response to determining, by the system based on the evaluating the event size metric, that the event size metric is below the lower threshold value… appending a second event to the segment in a tiered mode, in which events are appended to first tier data storage, Nakra teaches [“if the size of the store stream is less than the cache threshold, a cacheable (corresponding to the claimed tiered mode) streaming write may be generated. In various embodiments, the cacheable streaming write may be stored in a near tier of the memory system (e.g., the L2 cache, etc.). In such an embodiment, the stream may have been predicted as one that is likely to be accessed in the near future and therefore its storage in the near cache would not be considered pollution. Therefore, its caching in a nearer tier of the memory system may be advantageous… in one embodiment, the stream may be stored in the near memory tier (e.g., the L2 cache, etc.). It is understood that the above is merely one illustrative example to which the disclosed subject matter is not limited.” (pars. 0051-0052)].
Paduroiu does not expressly disclose evaluating an event size metric to determine whether the event size metric is above an upper threshold value; and in response to the evaluating the event size metric determining that the event size metric is above the upper threshold value, changing to operating in a direct mode with respect to the segment, comprising appending a second event to the segment in second tier data storage associated with the segment. 
With respect to the limitations of a tiered mode, [Nakra teaches a cacheable mode where data is written to a near tier of storage in this mode (pars. 0051-0052)] an event size metric to determine whether the event size metric is above an upper threshold value; and in response to the evaluating the event size metric determining that the event size metric is above the upper threshold value, changing to operating in a direct mode with respect to the segment, comprising appending a second event to the segment in second tier data storage associated with the segment, [Nakra teaches “the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107” (par. 0034) “if the size of the store stream is greater than or equal to the cache threshold, a non-cacheable streaming write may be generated… a “non-cacheable streaming write” may include a streaming write intended to be stored to a far tier of the memory system” (par. 0048; par. 0050)].  Note that even though Nakra teaches writing to a first storage tier or to a second tier of storage based on the size of the data, Nakra does not expressly disclose doing so in a system/method where the first tier data storage comprises a first storage device selected from a first group of storage devices comprising a solid-state drive device and a non-volatile memory express storage and the second tier data storage comprises a second storage device selected from a second group of storage devices comprising a hard drive device. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Paduroiu to include a tiered or cacheable mode and a direct or non-cacheable mode as taught by Nakra where n event size metric to determine whether the event size metric is above an upper threshold value; and in response to the evaluating the event size metric determining that the event size metric is above the upper threshold value, changing to operating in a direct mode with respect to the segment, comprising appending a second event to the segment in second tier data storage associated with the segment, as taught by Nakra since doing so would provide the benefits of [“the cache threshold 107 may be set to one of a number of predefined values based upon a set of rules, as described below. In such an embodiment, value of the cache threshold 107 may be dynamically varied such that cache pollution by the stream of data is managed.” (par. 0036) “the amount of cache pollution may be managed by limiting the amount of data to be stored in the local or nearer cache or memory. In such an embodiment, large data streams may not be allowed to dominate or monopolize a local cache,” (par. 0042)]. One of ordinary skill in the art would also have found it obvious to apply the teaching of Nakra where data may be written to a first, faster storage tier if it is less than a threshold or to larger, slower storage tier if it is larger than threshold to the storage tiers taught by Paduroiu (which include SSD and disks) since doing so would provide the benefits of preventing large data streams from occupying the faster and smaller storage tier. Note that one of ordinary skill in the art would expect the tiering system of Paduroiu to benefit in also providing faster storage to smaller data portions or those smaller than a threshold size, without overburdening this faster first storage tier comprised of SSD storage, in comparison to the second storage tier comprised of spinning disks. Modifying a storage system such as that taught by Paduroiu would further be obvious to one of ordinary skill in the art in view of Natanzon teachings (see below), which teaches a storage system having a faster tier storage comprising solid state storage devices and a slower tier having disks and is concerned with where to store data that is less than a threshold or larger than a threshold in order to optimize performance.
Note that even though Paduroiu teaches a first storage tier may be implemented in SSD and a second storage tier may be implemented on spinning disks and Nakra teaches writing to a first storage tier or to a second storage tier based on the size of the data being written, the combination of Paduroiu and Nakra does not expressly disclose the writing to a first storage tier or to a second storage tier based on data size of the data being written where the first tier data storage comprises a first storage device selected from a first group of storage devices comprising a solid-state drive device and a non-volatile memory express storage and the second tier data storage comprises a second storage device selected from a second group of storage devices comprising a hard drive device; however, regarding these limitations, Natanzon teaches [“a group of solid state drives could be another fast Tier. A group of slow but large disks may be a slow Tier. It may be possible to have other Tiers with other properties or constructed from a mix of other disks to achieve a performance or price goal. Storing often referenced, or hot, data on the fast Tier and less often referenced, or cold, data on the slow tier may create a more favorable customer cost profile than storing all data on a single kind of disk.” (col. 2, lines 48-55) where “another tiering option is based on I/O pattern, as illustrated in FIG. 9. For example, XtremIO performs well for random I/Os; however, like all flash storage, performance for sequential I/O is reduced. Accordingly, for a plurality of I/Os, the virtualization device 555 may receive a plurality of I/Os (905) and study the properties of the I/Os (910). If the I/Os are random or the I/O size is below a first threshold (e.g., below a minimum) (912), the virtualization device 555 may direct the I/Os to the first tier (915). If the I/Os are sequential or the I/O size exceed a second threshold (e.g., above a maximum) (914), the virtualization device 555 may direct the I/Os to the second tier (920).” (col. 7, lines 53-65; fig. 9 and related text)], where Natanzon explicitly refers to [“Accordingly, in certain embodiments the first tier 370 may perform as a cache providing the performance of, for example, low latency flash storage with the capacity and economics of traditional storage arrays. If the write operation includes special pattern blocks of data, the write I/O may be written to both LUNs.” (col. 6, lines 5-11)].
Paduroiu, Nakra and Natanzon are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective data of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Paduroiu and Nakra to specifically operate in a tiering system such as that taught by Natanzon including a first faster storage tier comprising solid state drives and a second storage tier or slow tier comprising disks, which is also consistent with the storage system taught by Paduroiu. Natanzon specifically teaches writing to a firs faster tier or to a second slower tier based on the data size of the data being written, which is consistent with the teachings of Nakra since doing so would provide the benefits of optimizing fast storage of small data portions at high performance, and optimizing performance by storing larger data portions to a slower or second storage tier such as to not overburden the faster or first storage tier best fit the storage of data according to the properties of the data being written. 
Note that in determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. v. Teleflex Inc., the Supreme Court stated that: “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”. 
As evidenced by the teachings of Natanzon, which suggest the application of the techniques taught Nakra to a tiering system such as that taught by Paduroiu, one of ordinary skill in the art would expect the teachings of Nakra of storing data of small size to a first or medium storage tier (L1 or L2 cache) and data larger than a threshold to a second or slower storage tier (such as system memory), to benefit a storage tiering system which comprises SSD storage and hard disk drive storage in the same manner. Both Nakra and Natanzon are trying to solve the same problem of determining in which storage tier (i.e., faster or slower) to storage data according to data size. Even though the system/method of Nakra refers to tiers in L1, L2 and system memory, one of ordinary skill in the art would expect the taught techniques to also improve storage tiers comprising SSD storage and disks in the same way. Noe that storage tiers comprising L1, L2 and system memory are similar to storage tiers comprising SSD and disks in that a first storage tier is faster and smaller than a second storage tier which is slower and larger. 
Therefore, it would have been obvious to combine Paduroiu, Nakra and Natanzon for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.
Therefore, it would have been obvious to combine Paduroiu and Nakra and Natanzon for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.
As per claim 12. The method of claim 11, wherein the event size metric is a first event size metric, and wherein the method further comprises evaluating, by the system, a second event size metric to determine whether the event size metric is above an upper threshold value, and in response to determining, by the system based on the evaluating the second event size metric, that the event size metric is above the upper threshold value, appending a third event to the segment in the tiered mode in which events are appended to the second tier data storage [Nakra teaches “the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107” (par. 0034)  “a first thresholds 307a may delineate between the far memory tier and the medium memory tier, and a second thresholds 307b may delineate between the medium memory tier and the near memory tier.” (par. 0057) where Nakra teaches “if the size of the stream is less than the second cache threshold value 307b, the stream may be written to the nearest tier or L2 cache 114… if the size of the stream is greater than the first cache threshold value 307a, the stream may be written to the farthest tier or system memory 116.” (par. 0058) “if the size of the store stream is greater than or equal to the cache threshold, a non-cacheable streaming write may be generated… a “non-cacheable streaming write” may include a streaming write intended to be stored to a far tier of the memory system” (par. 0048; par. 0050). Natanzon teaches if the I/O size is greater than a threshold, I/Os are directed to tier 2 (fig. 9 and related text)].  
As per claim 13. The method of claim 11, wherein the operating the segment in the direct mode comprises flushing events in the first tier storage to the second tier data storage prior to appending the first event [The rationale in the rejection of claim 7 is herein incorporated].  

As per claim 16. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a streaming data storage system, facilitate performance of operations, the operations comprising: obtaining an event to append to a segment of the data stream; [Paduroiu teaches “In some implementations, a Stream Segment may be a container for Events within the Stream. In certain implementations, when an Event is written into a Stream, it may be stored in one of the Stream Segments based on the Event's Routing Key. In certain implementations, consistent hashing may be used to assign Events to Stream Segments. In certain implementations, event Routing Keys may be hashed to form a “key space.” In some implementations, key space may be divided into a number of partitions, corresponding to the number of Stream Segments. In some implementations, consistent hashing may determine which Segment an Event may be assigned to.” (par. 0105)] … appending the event to tier-1 storage associated with the segment; and … appending the event to tier-2 storage associated with the segment [a tiered storage system comprising Tier 1 storage and Tier 2 storage (par. 0083) “In some implementations, Tier 1 storage may persist the most recently written Stream data. In some implementations, as data in Tier 1 Storage ages, it may be moved into Tier 2 Storage.” (par. 0084) “to deliver an efficient implementation of Streams, the current disclosure may include a tiered storage model. In many implementations, events may be persisted in low latency/high IOPS storage (Tier 1 Storage) and higher throughput storage (Tier 2 Storage). In most implementations, Writers and Readers may be oblivious to the tiered storage model from an API perspective.” (par. 0142)(see pars. 0146-0147)]
wherein the tier-1 storage data via a first storage device selected from a first group of storage devices comprising a solid-state drive device or a non-volatile memory express storage device, and wherein the tier-2 storage stored data via a second storage device selected from a second group of storage devices comprising a hard drive storage device [Paduroiu teaches “Tier 1 Storage may be used to make writing to Streams fast and durable… Tier 1 Storage may be implemented on faster SSDs or even non-volatile RAM” (par. 0146). Paduroiu teaches “Tier 2 may be deployed on spinning disks” (par. 0147)].
Paduroiu does not expressly disclose based on an event size metric, determining whether to operate in a tiered mode in which events are appended to tier-1 storage with respect to the segment, or in a direct mode in which events are appended to tier-2 storage with respect to the segment,…; in response to determining to operate in the tiered mode, appending the event to tier-1 storage associated with the segment; and in response to determining to operate in the direct mode, appending the event to tier-2 storage associated with the segment; however, with respect to these limitations, Nakra teaches [Nakra teaches “the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107” (par. 0034) “if the size of the store stream is greater than or equal to the cache threshold, a non-cacheable (corresponding to the claimed direct mode) streaming write may be generated… a “non-cacheable streaming write” may include a streaming write intended to be stored to a far tier of the memory system” (par. 0048; par. 0050) if the size of the store stream is less than the cache threshold, a cacheable (corresponding to the claimed tiered mode) streaming write may be generated. In various embodiments, the cacheable streaming write may be stored in a near tier of the memory system (e.g., the L2 cache, etc.). In such an embodiment, the stream may have been predicted as one that is likely to be accessed in the near future and therefore its storage in the near cache would not be considered pollution. Therefore, its caching in a nearer tier of the memory system may be advantageous… in one embodiment, the stream may be stored in the near memory tier (e.g., the L2 cache, etc.). It is understood that the above is merely one illustrative example to which the disclosed subject matter is not limited.” (pars. 0051-0052)]. Thus, even though Nakra teaches writing to a first storage tier or to a second tier of storage based on the size of the data, Nakra does not expressly disclose doing so in a system/method where the first tier data storage comprises a first storage device selected from a first group of storage devices comprising a solid-state drive device and a non-volatile memory express storage and the second tier data storage comprises a second storage device selected from a second group of storage devices comprising a hard drive device.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Paduroiu to include based on an event size metric, determining whether to operate in a tiered mode in which events are appended to tier-1 storage with respect to the segment, or in a direct mode in which events are appended to tier-2 storage with respect to the segment; in response to determining to operate in the tiered mode, appending the event to tier-1 storage associated with the segment; and in response to determining to operate in the direct mode, appending the event to tier-2 storage associated with the segment, as taught by Nakra since doing so would provide the benefits of [“the cache threshold 107 may be set to one of a number of predefined values based upon a set of rules, as described below. In such an embodiment, value of the cache threshold 107 may be dynamically varied such that cache pollution by the stream of data is managed.” (par. 0036) “the amount of cache pollution may be managed by limiting the amount of data to be stored in the local or nearer cache or memory. In such an embodiment, large data streams may not be allowed to dominate or monopolize a local cache,” (par. 0042)]. One of ordinary skill in the art would also have found it obvious to apply the teaching of Nakra where data may be written to a first, faster storage tier if it is less than a threshold or to larger, slower storage tier if it is larger than threshold to the storage tiers taught by Paduroiu since doing so would provide the benefits of preventing large data streams from occupying the faster and smaller storage tier. Note that one of ordinary skill in the art would expect the tiering system of Paduroiu to benefit in also providing faster storage to smaller data portions or those smaller than a threshold size, without overburdening this faster first storage tier comprised of SSD storage, in comparison to the second storage tier comprised of spinning disks. Modifying a storage system such as that taught by Paduroiu would further be obvious to one of ordinary skill in the art in view of Natanzon teachings (see below), which teaches a storage system having a faster tier storage comprising solid state storage devices and a slower tier having disks and is concerned with where to store data that is less than a threshold or larger than a threshold in order to optimize performance.
Paduroiu, Nakra and Natanzon are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective data of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Paduroiu and Nakra to specifically operate in a tiering system such as that taught by Natanzon including a first faster storage tier comprising solid state drives and a second storage tier or slow tier comprising disks, which is also consistent with the storage system taught by Paduroiu. Natanzon specifically teaches writing to a firs faster tier or to a second slower tier based on the data size of the data being written, which is consistent with the teachings of Nakra since doing so would provide the benefits of optimizing fast storage of small data portions at high performance, and optimizing performance by storing larger data portions to a slower or second storage tier such as to not overburden the faster or first storage tier best fit the storage of data according to the properties of the data being written. 
Note that in determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. v. Teleflex Inc., the Supreme Court stated that: “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”. 
As evidenced by the teachings of Natanzon, which suggest the application of the techniques taught Nakra to a tiering system such as that taught by Paduroiu, one of ordinary skill in the art would expect the teachings of Nakra of storing data of small size to a first or medium storage tier (L1 or L2 cache) and data larger than a threshold to a second or slower storage tier (such as system memory), to benefit a storage tiering system which comprises SSD storage and hard disk drive storage in the same manner. Both Nakra and Natanzon are trying to solve the same problem of determining in which storage tier (i.e., faster or slower) to storage data according to data size. Even though the system/method of Nakra refers to tiers in L1, L2 and system memory, one of ordinary skill in the art would expect the taught techniques to also improve storage tiers comprising SSD storage and disks in the same way. Noe that storage tiers comprising L1, L2 and system memory are similar to storage tiers comprising SSD and disks in that a first storage tier is faster and smaller than a second storage tier which is slower and larger. 
Therefore, it would have been obvious to combine Paduroiu, Nakra and Natanzon for the benefit of creating a storage system/method to obtain the invention as specified in claim 16.
As per claim 18. The non-transitory machine-readable medium of claim 16, wherein the determining whether to operate in the direct mode comprises evaluating whether the event size metric is above an upper threshold value, and wherein the determining whether to operate in the tiered mode comprises evaluating whether the event size metric is below a lower threshold value [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 19. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise changing from operating in the tiered mode to operating in the direct mode, [Nakra teaches “the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107” (par. 0034) “if the size of the store stream is greater than or equal to the cache threshold, a non-cacheable (corresponding to the claimed direct mode) streaming write may be generated… a “non-cacheable streaming write” may include a streaming write intended to be stored to a far tier of the memory system” (par. 0048; par. 0050)] comprising flushing events from tier-1 storage to tier-2 storage [Paduroiu teaches “In some implementations, Tier 1 storage may persist the most recently written Stream data. In some implementations, as data in Tier 1 Storage ages, it may be moved into Tier 2 Storage.” (par. 0084) where migration of events occurs from Tier 1 to Tier 2 (par. 0147). Natanzon teaches Natanzon teaches if the I/O size is greater than a threshold, I/Os are directed to tier 2 (fig. 9 and related text)].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paduroiu (US 2018/0332087) in view of Nakra et al. (US 2017/0060754) and Natanzon et al. (US 10,031,703) as applied in the rejection of claim 2 above, and further in view of Gonzalez et al. (US 2005/0144361).
As per claim 3. The system of claim 2, wherein the upper threshold value and the lower threshold value are configurable based on user input [Nakra teaches “the cache threshold 107 may be configured to indicate or limit the size of the data stream that may be stored in a particular tier of the memory system (e.g., the L2 cache 114, etc.). In such an embodiment, the cache threshold 107 may be set to one of a number of predefined values based upon a set of rules, as described below. In such an embodiment, value of the cache threshold 107 may be dynamically varied such that cache pollution by the stream of data is managed.” (par. 0036) and also teaches having a lower or first threshold and an upper or second threshold (par. 0058) (fig. 4 and related text)] but does not expressly refer to the dynamic configuration of the threshold being based on user input; however, regarding these limitations, Gonzalez teaches [a user defined threshold for a number of writes (par. 0106)].
Paduroiu, Nakra, Natanzon and Gonzalez are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Paduroiu, Nakra and Natanzon to have the thresholds of the combination which may be dynamically configured, be based on user input such as the threshold taught by Gonzalez, since doing so would provide the benefits of [providing flexibility of design and having the system/method conform to user desired performance]. Where It would have been obvious to one having ordinary skill in the art to have both thresholds values of Nakra be dynamically modified as described by Nakra with respect to a single threshold value since doing so would allow for flexibility of design and further prevent cache pollution.
Therefore, it would have been obvious to combine Paduroiu, Nakra and Natanzon with Gonzalez for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.

Claims 5-6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paduroiu (US 2018/0332087) in view of Nakra et al. (US 2017/0060754) and Natanzon et al. (US 10,031,703) as applied in the rejection of claims 1 and 11 above, and further in view of Lakey et al. (US 2012/0110258).
As per claim 5. The combination of Paduroiu, Nakra and Natanzon teaches The system of claim 1, but does not expressly disclose wherein the event size metric comprises an average event size value; however, regarding these limitations, Lakey teaches [“FIG. 7 illustrates example operations for determining the threshold block size for identifying cacheable data. The functioning of the operations 702 to 706 is generally similar to the functioning of the operations 502 to 506 discussed above with respect to FIG. 5. Once the operation 706 has updated the command table, control passes to operation 708, which calculates/updates the write block-size statistics used by various determination operations in FIGS. 3-5. Operation 708 continuously calculates and updates various block-size statistics such as, the average block-size for write commands to the storage device, various percentile values of the block-size for write commands, etc.” (par. 0045)].  
Paduroiu, Nakra, Natanzon and Lakey are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Paduroiu, Nakra and Natanzon to have the write event size comprise an average size value as taught by Lakey since doing so would provide the benefits of [using updated statistics for the writes].
Therefore, it would have been obvious to combine Paduroiu, Nakra and Natanzon with Gonzalez for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.
As per claim 6. The system of claim 5, wherein the event size metric comprises an average event size value, and wherein the operations further comprise updating the average event size value for each event appended to the segment [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 15. The method of claim 11, further comprising maintaining, by the system, the event size metric as a running average of event sizes [The rationale in the rejection of claim 5 is herein incorporated, as the average of Lakey for the writes is updated, it comprises a running average].  
As per claim 17. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise updating the event size metric based on a size of the event [The rationale in the rejection of claim 5 is herein incorporated].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paduroiu (US 2018/0332087) in view of Nakra et al. (US 2017/0060754) and Natanzon et al. (US 10,031,703) as applied in the rejection of claim 1 above, and further in view of Jibbe et al. (US 2019/0129863).
As per claim 8. The system of claim 7, wherein the appending the second event comprises queueing the second event in a queue … appending the second event to the second tier data storage from the queue [Paduroiu teaches “In some implementations, Tier 1 storage may persist the most recently written Stream data. In some implementations, as data in Tier 1 Storage ages, it may be moved into Tier 2 Storage.” (par. 0084) where migration of events occurs from Tier 1 to Tier 2 (par. 0147) and explains “streaming data operations can be dynamically packaged into a set of sequential frames. In one implementation, an operations processor can receive streaming operation in a continuous loop and determine whether to delay the packaging of streaming data operations into frames. For example, it can delay to wait for more streaming data operations to come into the queue to batch more together in a frame” (par. 0152). Nakra teaches “the write generator 108 may be configured to write data from the stream buffer 104 to the memory system 150 (e.g., system memory 116, L2 cache 114, etc.). As described below, the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107.” (par. 0034) “ part of exiting streaming mode may include writing the buffered data to the appropriate memory and flushing the stream buffer,” (par. 0046) thus data is moved from the buffer to the second tier] but the combination does not expressly disclose queuing until the flushing the events in the first tier data storage to the second tier storage completes; however, regarding these limitations, Jibbe teaches [“storage controller 108 may take a long time to flush data from memory cache 116 to stripe 202. Second, the data flush may also impact the I/O requests that storage system 106 receives from hosts 102. This is because data cannot be written into sections of memory cache 116 from which data is being flushed to storage devices 118. As such, while the data in memory cache 116 is being flushed, the I/O requests may be queued in a memory queue until the data flush completes and memory cache 116 may again store data.” (par. 0047)].
Paduroiu, Nakra, Natanzon and Jibbe are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Paduroiu, Nakra and Natanzon to include queuing until the flushing the events in the first tier data storage to the second tier storage completes, as taught by Jibbe, since doing so would provide the benefits of [being able to create empty space in cache for further processing of I/O requests, thus, providing faster processing of data storage in cache].
Therefore, it would have been obvious to combine Paduroiu, Nakra and Natanzon with Jibbe for the benefit of creating a storage system/method to obtain the invention as specified in claim 8. 

Claims 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paduroiu (US 2018/0332087) in view of Nakra et al. (US 2017/0060754) and Natanzon et al. (US 10,031,703) as applied in the rejection of claim 1 above, and further in view of Barrell et al. (US 2015/0169449).
As per claim 9. The system of claim 1, wherein the operating the segment in the direct mode comprises creating a new chunk in the second tier data storage, and appending the second event to the new chunk [Barrell teaches “the time to fill a chunk of a stripe could instead be measured. A slow moving stream 308 could potentially take longer than the host guaranteed write time 804 to write an entire stripe, but could possibly take less than the host guaranteed write time 804 to write a chunk. All host write requests 332 belonging to the chunk could be allowed into the write cache 328. Multiple such host write requests 332 could then be coalesced into a single write to the storage device 116 containing the chunk; thereby minimizing the number of read-modify write cycles for a single chunk.” (par. 0079)].  
Paduroiu, Nakra, Natanzon and Barrell are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Paduroiu, Nakra and Natanzon to include creating a new chunk in the second tier data storage, and appending the second event to the new chunk as taught by Barrell since doing so would facilitate storage of data in a storage system which organizes data into data chunks and would minimize the number of read-modify write operations, thus improving write speed.
Therefore, it would have been obvious to combine Paduroiu, Nakra and Natanzon with Barrell for the benefit of creating a storage system/method to obtain the invention as specified in claim 9.
As per claim 14. The method of claim 11, wherein the operating the segment in the direct mode comprises appending the first event to a chunk [The rationale in the rejection of claim 9 is herein incorporated].  
As per claim 20. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise changing from operating in the tiered mode to operating in the direct mode, [Nakra teaches “the write generator 108 may be configured to dynamically determine the target tier of the memory system for the write operation based upon the size of the stream and/or the cache threshold 107” (par. 0034) “if the size of the store stream is greater than or equal to the cache threshold, a non-cacheable (corresponding to the claimed direct mode) streaming write may be generated… a “non-cacheable streaming write” may include a streaming write intended to be stored to a far tier of the memory system” (par. 0048; par. 0050)] comprising creating a new chunk in tier-2 storage [The rationale in the rejection of claim 9 is herein incorporated].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paduroiu (US 2018/0332087) in view of Nakra et al. (US 2017/0060754), and Natanzon et al. (US 10,031,703) and Barrell et al. (US 2015/0169449) as applied in the rejection of claim 9 above, and further in view of Madnani et al. (US 8,612,680).
As per claim 10. The combination of Paduroiu, Nakra Natanzon and Barrell teaches The system of claim 9, but does not expressly disclose wherein the operations further comprise writing the first event to an existing chunk in the second tier data storage that is prior in chunk ordering relative to the new chunk; however, regarding these limitations, Madnani teaches [“Accordingly, writing 104 at least a portion of data chunk 86 to the portion of data stripe 150 that spans the one or more N data storage devices may include writing 106 at least a portion of data chunk 86 to the portion of the data stripe that spans all of the N data storage devices (e.g., data storage devices 74, 76, 78). In this particular example, one third of a kilobyte of data chunk 86 may be written to each of data elements 152, 154, 156.” (col. 7, line 61-col. 8, line 2)].  
Paduroiu, Nakra, Natanzon, Barrell and Madnani are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Paduroiu, Nakra, Natanzon and Barrell to include writing the first event to an existing chunk in the second tier data storage that is prior in chunk ordering relative to the new chunk as taught by Madnani since doing so would provide the benefits of performing chunk writing with high availability (col. 9, line 64-col. 10, line 14). 
Therefore, it would have been obvious to combine Paduroiu, Nakra, Natanzon and Barrell with Madnani for the benefit of creating a storage system/method to obtain the invention as specified in claim 10.

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 9/27/2022 have been fully considered but are moot in view of new grounds of rejection. However, some of Applicant’s arguments with respect to Nakra are not deemed persuasive. 
	As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Applicant argues “Nakra is generally directed to, “… streaming data in the context of a CPU… moving data around in local caches on a board near a CPU, and is not directed to long-term storage of a durable, elastic, append-only, sequence of events stored in discrete storage devices, e.g., hard drives, SSDs, etc., as is disclosed in the instant application. As such, Nakra is not analogous to the subject matter of the as-filed application, e.g., large-scale data storage systems that store… Nakra is silent as to any aspect of a first tier data storage comprising a solid-sate drive device or non-volatile memory express (NVMe) storage device, or a second tier data storage comprising a hard drive device, etc., and in fact, Nakra teaches away from types of storage devices by instead disclosing ‘memory’ devices, e.g., RAM on a motherboard or processor die… Nakra is not analogous art and should, respectfully, be removed from further consideration.”
In response, while these arguments are moot in view of new grounds of rejection above, some of these arguments are not deemed persuasive. 
In response to applicant's argument that Nakra is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nakra deals with data storage in a tiered storage environment and where to place data that in these storage tiers. Even though the storage tiers taught by Nakra refer to L1, L2 and system memory, Nakra still refers to an environment where a first storage tier is faster and smaller than a second storage tier. Therefore, one of ordinary skill in the art would not understand Nakra to be non-analogous art to a storage system that also comprises storage tiers but at different levels of the memory hierarchy. 
In response to Applicant’s arguments that Nakra teaches away from types of storage devices by instead disclosing ‘memory’ devices, e.g., RAM on a motherboard or processor die, the examiner would like to respectfully point out that Teaching a Way is not Teaching Away, 79 J. Pat. & Trademark Off. Soc'y 867, 878 (1997) (citations omitted). In particular, Nakra does not teach away from storage devices such as SSDs and hard drives since Nakra does not criticize, discredit, or otherwise discourage the solution claimed In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP 2123. 
Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said dependent claims, the Applicant is directed to the Examiner's remarks above. Additionally, any other arguments the Applicant made that were not specifically addressed in this Office Action appeared to directly rely on an argument presented elsewhere in the Applicant’s response that was traversed, rendered moot or found persuasive above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 9/27/2022.

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an on the merits and are subject of a final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 14, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135